

115 S1104 IS: Rural Wireless Access Act of 2017
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1104IN THE SENATE OF THE UNITED STATESMay 11, 2017Mr. Manchin (for himself, Mr. Wicker, Mr. Schatz, Mrs. Fischer, Ms. Klobuchar, Mr. Peters, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to establish a methodology for the collection by
			 the Commission of information about commercial mobile service and
			 commercial mobile data service, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Wireless Access Act of 2017. 2.Methodology for collection of mobile service coverage data (a)DefinitionsIn this section—
 (1)the term commercial mobile data service has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401);
 (2)the term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d));
 (3)the term Commission means the Federal Communications Commission; (4)the term coverage data means, if commercial mobile service or commercial mobile data service is available, information about the service, which may include available speed tiers and performance characteristics; and
 (5)the term Universal Service program means the universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) and the regulations issued under that section.
 (b)Methodology establishedNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations to establish a methodology that shall apply to the collection of coverage data by the Commission for the purposes of—
 (1)the Universal Service program; or (2)any other similar program.
 (c)RequirementsThe methodology established under subsection (b) shall— (1)contain standard definitions for different speed tiers, such as the 2G, 3G, 4G, and 4G LTE tiers;
 (2)ensure that coverage data is collected in a consistent and robust way; (3)improve the validity and reliability of coverage data; and
 (4)increase the efficiency of coverage data collection.